United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPLY CENTER, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-739
Issued: September 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated December 17, 2007 finding that he had received an
overpayment of $2,178.36 and denying waiver of the recovery of the overpayment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment of compensation in the amount of $2,178.36 due to receiving compensation at the
augmented three-fourths rate; and (2) whether the Office properly denied waiver of the recovery
of the overpayment.

FACTUAL HISTORY
This case has been before the Board before. The facts and the circumstances of the
Board’s April 15, 1999 decision are hereby incorporated by reference.1
On January 31, 2006 the Office made a preliminary determination that appellant was
overpaid benefits in the amount of $2,178.36 because he received compensation at the
augmented three-fourths rate for a claimant with a dependent instead of at the basic two-thirds
rate for a claimant with no dependents during the period January 11, 2005 through
January 21, 2006. It noted that he was not entitled to the higher rate as of the date of his divorce,
January 11, 2005.
In a response received by the Office on March 1, 2006, appellant requested a
prerecoupment hearing and a waiver of the recovery of the overpayment. He indicated that he
disagreed that an overpayment had been created, disagreed as to the amount of the overpayment
and believed that the alleged overpayment was not his fault.
By decision dated December 17, 2007, the Office finalized its determination that
appellant received an overpayment in the amount of $2,178.36. Although it found that appellant
was without fault in the creation of the overpayment, it found that he had not provided
justification for waiver of the recovery of the overpayment and accordingly, he was responsible
for the overpayment. The Office noted that no response had been received to its preliminary
determination.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.3 If the disability is total, the United States shall pay the
employee during the disability monthly compensation equal to 66 2/3 percent of his monthly
pay, which is known as his basic compensation for total disability.4 Where the employee has one
or more dependents as defined in the Act, he or she is entitled to have his or her basic
compensation augmented at the rate of 8 1/3 percent, for a total of 75 percent of monthly pay.5 If
a claimant receives augmented compensation during a period where he has no eligible
dependents, the difference between the compensation he was entitled to receive at the two-thirds

1

Docket No. 96-2393 (issued April 15, 1999).

2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8102(a).

4

Id. at § 8105(a).

5

Id. at § 8110(b).

2

compensation rate and the augmented compensation received at the three-quarters rate
constitutes an overpayment of compensation.6
Section 8129(b) of the Act provides as follows:
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and, when
adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.”7
No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment.8
Section 10.432 of the Office’s regulations provides in pertinent part:
“The individual may present this evidence to [the Office] in writing or at a
prerecoupment hearing. The evidence must be presented or the hearing requested
within 30 days of the date of the written notice of overpayment. Failure to request
the hearing within this 30-day time period shall constitute a waiver of that right.”9
ANALYSIS
In a preliminary determination dated January 31, 2006, the Office found that appellant
was overpaid compensation in the amount of $2,178.36. It notified appellant of the rights he had
if he objected to the preliminary determination and informed appellant that his response must be
submitted within 30 days of the date of the preliminary determination letter. On March 1, 2006
appellant timely requested a prerecoupment hearing within 30 days of the January 31, 2006
preliminary determination as required under 20 C.F.R. § 10.432. Pursuant to the Office’s
procedure manual, if a hearing is requested, a case must be referred to the Branch of Hearings
and Review.10 The Office failed to provide appellant a prerecoupment hearing and deprived him
of his rights.11 Accordingly, this case will be remanded to the Branch of Hearings and Review
for a prerecoupment hearing.
CONCLUSION
The case is not in posture for decision.
6

Diana L. Booth, 52 ECAB 370 (2001).

7

5 U.S.C. § 8129(a).

8

Willie C. Howard, 55 ECAB 564, 569 (2004).

9

20 C.F.R. § 10.432; see also Willie C. Howard, supra note 8.

10

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Overpayment Overview, Chapter 6.100
(May 2004).
11

See Willie C. Howard, supra note 8.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 17, 2007 is set aside and the case is remanded to the
Office for further action consistent with this opinion.
Issued: September 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

